Citation Nr: 0422065	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an increased rating for postoperative 
residuals of a left upper lobectomy with pleural adhesions, 
currently evaluated 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The issue concerning service connection for sinusitis will be 
addressed in the Remand that follows this decision.  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  The medical evidence indicates that pulmonary function 
testing since 1998 and prior to February 2004 has shown FEV-1 
values of not less than 42 percent predicted and FEV-1/FVC 
values of not less than 63 percent predicted.  There is no 
evidence that the veteran has cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension, or that 
he requires outpatient oxygen therapy.  

2.  The medical evidence shows that, beginning in February 
2004, pulmonary function testing showed an FEV-1 value of 39 
percent predicted.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for postoperative 
residuals of a left upper lobectomy with pleural adhesions 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.97, Code 6844 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 2002 rating decision, April 2003 statement of the 
case, and August 2003 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in November 2001, the RO explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App., June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that there was no defect with respect 
to the timing of the VCAA notice requirement.  The November 
2001 letter to the veteran provided him with notice as to the 
evidence needed in regard to his claim for an increased 
rating for his respiratory disability.  That notice was 
provided to the appellant prior to the first AOJ adjudication 
of the veteran's claim.  The case was subsequently 
readjudicated and a statement of the case and a supplemental 
statement of the case were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim, in letters from the RO to the 
veteran and in the statement of the case and supplemental 
statement of the case.  Further, the veteran has indicated on 
more than one occasion that he had submitted what records he 
had.  

Under the circumstances set forth above, considering the 
multiple times his claims have been reviewed by the RO and 
the Board and the multiple occasions that he has communicated 
with VA regarding his claims, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claims and that he has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He has not identified any evidence not already 
of record.  His representative has requested that the appeal 
be forwarded to the Board and considered based on the 
evidence that is currently of record.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's service-connected lung disability is currently 
evaluated under the provisions of Diagnostic Code 6844 for 
post-surgical residuals.  

The following General Rating Formula is to be used for 
evaluating Restrictive Lung Disease disabilities (diagnostic 
codes 6840 through 6845):  A 100 percent rating is to be 
assigned when the FEV-1 is less than 40 percent of predicted 
value, or the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) is less than 40 percent, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40-percent 
predicted, or the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or there is cor pulmonale (right heart failure), 
or right ventricular hypertrophy, or pulmonary hypertension 
(shown by Echo or cardiac catheterization), or episode(s) of 
acute respiratory failure, or there is a  requirement for 
outpatient oxygen therapy.  With an FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 
40 to 55 percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit), a 
60 percent rating is assigned.  A 30 percent evaluation is 
warranted for an FEV-1 of 56 to 70 percent predicted, or and 
FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent 
predicted.  When the FEV-1 is 71 to 80 percent predicted, or 
FEV-1/FVC is 71 to 80 percent, or DLCO (SB) is 66 to 80 
percent predicted, a 10 percent rating is to be assigned.  

The service medical records show that the veteran underwent a 
left upper lobectomy during service.  He reportedly showed 
little symptomatic improvement during a one-year 
postoperative observation period.  A 60 percent evaluation 
was assigned initially, although it was later reduced to 30 
percent.  Subsequently, the rating was again increased to 60 
percent disabling in 1989.  

In August 2001, the veteran filed a claim for an increased 
rating for the disability.  

Pulmonary function testing (PFT) at the time of a VA 
compensation examination in September 1998 showed an FEV-1 of 
42 percent of predicted prior to medication and 46 percent 
post-medication.  The FEV-1/FVC prior to medication was 
initially 75 percent predicted and 74 percent post-
medication.  

On VA compensation examination in May 2002, the PFT data were 
similar: FEV-1 of 45 percent pre-medication and 49 percent 
post-medication.  The FEV-1/FVC was 63 percent predicted pre-
medication and 67 percent post-medication.  

Pulmonary function testing was again accomplished in July 
2003.  Clinical data obtained at that time were somewhat 
better: The pre-medication FEV-1 was 52 percent predicted and 
54 percent post-medication.  The FEV-1/FVC was 73 percent 
pre-medication and 74 percent post-medication.  

All of the above FEV-1 data through July 2003 fall squarely 
within the criteria for a 60 percent rating.  The FEV-1/FVC 
data over the past several years have varied somewhat, but 
have been consistent with the criteria for not more than a 30 
percent rating using the General Rating Formula.  The VA 
outpatient records indicate that the veteran has been 
prescribed oral medication and inhalers for his lung 
disability and that he has reported that he does have some 
episodes when he feels somewhat short of breath, but that he 
has had no acute episodes.  There is no evidence that the 
veteran has cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension, or that he requires outpatient oxygen 
therapy.  

Further, although the veteran has been taking medications for 
his service-connected lung disability for many years, as well 
as for his sinus condition, the treatment records clearly 
reflect that his non-service-connected sinus condition has 
been much more troublesome for him than his lung disability, 
at least until the February 2004 clinic visit.  He has 
claimed that he has been unable to work since 2001 because of 
his age and increased disabilities.  However, on his claim 
form for a total disability rating based on individual 
unemployability, he specifically referred to his recent 
hospitalization for sinus surgery.  Moreover, the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability by a 
rating decision in July 2002; the veteran did not appeal that 
decision.  

Nevertheless, in April 2004, a copy of a VA outpatient clinic 
record containing the report of pulmonary function testing 
that was conducted in February 2004 was received.  Although 
that report does not contain data relating to all of the 
criteria set forth in the rating schedule for evaluating the 
veteran's pulmonary disability, it does contain a value for 
FEV-1 - 39 percent of predicted.  Inasmuch as the criteria 
for a 100 percent rating are disjunctive and one of the 
alternative criteria is an FEV-1 less than 40 percent 
predicted, the Board concludes that the criteria for a 100 
percent rating for postoperative residuals of a left upper 
lobectomy with pleural adhesions are met.  Code 6844.  


ORDER

A 100 percent rating for postoperative residuals of a left 
upper lobectomy with pleural adhesions is allowed, subject to 
the law and regulations governing the award of monetary 
payments.  


REMAND

Review of the claims file reveals that the veteran filed his 
claim for service connection for sinusitis in July 2002.  The 
record does not reflect that he was subsequently provided 
notice of the evidence and information necessary to 
substantiate his claim or informed whether he or VA bears the 
burden of producing or obtaining that evidence or 
information, in compliance with 38 U.S.C.A. §§ 5103(a), 
5103A, and Quartuccio v. Principi.  Proceeding with final 
appellate consideration of the veteran's appeal at this time 
would constitute prejudicial error, in violation of his 
procedural rights.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Therefore, this case is REMANDED for the following actions:  

1.  The RO should provide the veteran 
with specific notice of the evidence and 
information necessary to substantiate his 
claim for service connection for 
sinusitis and should inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
in compliance with the VCAA.  

2.  The RO should provide any necessary 
assistance to the veteran in obtaining 
any additional evidence identified by 
him.  All evidence so received should be 
associated with the claims file.  

3.  If any additional evidence is 
received, the RO should again consider 
the veteran's claim for service 
connection for sinusitis.  If any action 
taken remains adverse to him, he and his 
accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



